NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1 and 3-10 were amended, claim 2 was canceled, and new claims 12-13 were added as requested in the amendment filed May 26, 2022.  Subsequently, claims 1 and 5 were amended and claims 3-4 and 12-13 were canceled as requested in the supplementary amendment filed July 13, 2022.  Following the amendments, claims 1 and 5-11 are pending in the present application.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 04/18/2022 has been considered and the references therein are of record.

Terminal Disclaimer
The terminal disclaimer filed on July 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,648,984 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the non-statutory double patenting rejection has been overcome.

Conclusion
Claims 1 and 5-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s claim amendments and filing of a terminal disclaimer have overcome the remaining rejections of record.  The prior art does not teach or reasonably suggest a method as claimed that comprises the use of the recited monoclonal antibodies (i.e., the 537/H2 antibody or the 541/E2 antibody) for the detection of Chromogranin A. 
Cell lines producing the monoclonal antibodies 537/H2 and 541/E2 have been deposited in accordance with the Budapest Treaty (DSM ACC3231 and DSM ACC3232, respectively), and applicant's representative has indicated that all restrictions on access will be irrevocably removed upon issuance of a patent in the response filed May 26, 2022. The antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed method for the therapy control of a neuroendocrine tumor or prostate cancer in a subject comprising using one or both of the claimed antibodies without undue experimentation.
Finally, while the claims may recite determining the presence and/or absence of Chromagranin A in a sample, these steps do not recite or describe any recognized judicial exception. Regardless, the claims also require detection of Chromagranin A using a specific antibody or antibodies (537/H2 and/or 541/E2), which were not routinely or conventionally used in the art, and thus add significantly more to any judicial exception that may be encompassed by the claimed invention. The claims are therefore patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649